Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record does not teach or fairly suggest a method of making carbon-zinc oxide nanoparticles comprising all the limitations of Claim 1.  Specifically, the closest prior art of record does not teach a method comprising grinding a mixture of zinc nitrate hexahydrate and furfural to produce a ground mixture and heating to produce carbon-zinc oxide nanoparticles where the carbon-zinc oxide nanoparticles range from 2 nm to about 5 nm.  
The closest prior art includes:
Ansari and Cho (Facile and sustainable synthesis of carbon-doped ZnO nanostructures toward superior visible light photocatalytic performance, New J. Chem., 42. 17. (2017), pp. 9314-9320 submitted in the IDS filed 2/6/2021 and citations from the copy provided by Applicant).
Ansari discloses a method for making a carbon-doped ZnO (C-ZnO) nanoparticles comprising: (1) mixing zinc nitrate hexahydrate and melamine as a carbon source in methanol using ultrasonic treatment; (2) drying the mixture and (3) heating to 500°C for 2h; and grinding the resulting product (see Page 4, ¶1).  Ansari discloses a method discloses a method producing C-ZnO nanoparticles with mean diameter of 25 to 30 nm (see Page 10, ¶1).
Ansari does not teach a method comprising furfural as a carbon source, grinding to mix the zinc nitrate and furfural, or where the process produces nanoparticles with particle size in the range of 2 nm to about 5 nm as is required in Claim 1.
Huang et al (US 2013/0309591 cited in the prior Office Action) discloses an energy chip comprising carbon derived from the polymerization and carbonization of one or more carbon precursor materials including furfural and melamine (see [0084]).  Even if Huang would suggest that melamine and furfural are known alternatives as carbon sources via carbonization, Huang does not remedy the failure to disclose the process producing nanoparticles with particle size in range of 2 nm to about 5 nm as required in Claim 1.
After updating the searches, the following new reference was found to be relevant:
Zhang et al (Mass Production, Enhanced Visible Light Photocatalytic Efficiency, and Application of Modified ZnO Nanocrystals by Carbon Dots, Ind. Eng. Chem. Res. (2015), 54, 6, 1766-1772) discloses a method for preparing zinc oxide nanocrystals modified by carbon dots comprising:  (1) mixing zinc nitrate with glycine as a carbon source by grinding in an agate mortar;  (2) heating the ground mixture to produce carbon-zinc oxide nanocrystals (C-ZnO) with particle size of about 70-80 nm.
	However, Zhang does not teach a method comprising furfural as a carbon source or where the grinding and heating process produces nanoparticles with particle size in the range of 2 nm to about 5 nm as is required in Claim 1.
	Thus, Ansari, Huang, and Zhang either alone or in combination do not disclose or suggest the present invention.

	In light of the above, the present claims are passed to issue. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/3/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732